Case 7:17-cr-00506-NSR Document 269 Filed 03/31/20 Page 1 of 4
Case
 Case7:17-cr-00506-NSR
      7:17-cr-00506-NSR Document
                         Document268-1
                                  269 Filed
                                       Filed03/31/20
                                             03/31/20 Page
                                                       Page21ofof43




                 Exhibit A
Case 1:18-cr-00204-NGG-VMS
          Case
           Case7:17-cr-00506-NSR
                7:17-cr-00506-NSR
                               Document
                                   Document
                                    Document
                                        864 268-1
                                             Filed
                                             269 03/27/20
                                                   Filed
                                                    Filed03/31/20
                                                          03/31/20
                                                              Page Page
                                                                   1Page
                                                                     of 2 3PageID
                                                                           2ofof43 #: 13677




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         UNITED STATES OF AMERICA,
                        -against-                                      ORDER
                                                                  18-CR-204-1 (NGG)
         KEITH RANIERE,
                                    Defendant.



                NICHOLAS G. GARAUFIS, United States District Judge.
                By letter dated March 26, 2020, Defendant Keith Raniere moves
                this court for an order directing the Bureau of Prisons to release
                to his counsel Mr. Raniere’s institutional medical records as well
                as any records related to the Bureau of Prisons’ alleged designa-
                tion of Mr. Raniere as “high-risk” in regard to the ongoing
                COVID-19 pandemic. (See Raniere Letter Mot. (Dkt. 863).) In the
                letter, Mr. Raniere’s counsel also describes difficulties they have
                encountered in arranging legal calls with Mr. Raniere. (See id.)
                Mr. Raniere’s motion is GRANTED. The Bureau of Prisons is DI-
                RECTED to release to Mr. Raniere’s counsel by no later than
                3:00 pm on Monday, March 30, 2020: (1) Mr. Raniere’s complete
                medical records from the time he entered into the custody of the
                Bureau of Prisons to the present, and (2) any documents or other
                records relating to the Bureau of Prisons’ designation of Mr. Ra-
                niere as “high-risk” in regard to the ongoing COVID-19
                pandemic.
                Counsel for the Government is further DIRECTED to communi-
                cate with the Bureau of Prisons regarding Mr. Raniere’s efforts to
                speak with his counsel and use best efforts to facilitate those com-
                munications.
Case 1:18-cr-00204-NGG-VMS
          Case
           Case7:17-cr-00506-NSR
                7:17-cr-00506-NSR
                               Document
                                   Document
                                    Document
                                        864 268-1
                                             Filed
                                             269 03/27/20
                                                   Filed
                                                    Filed03/31/20
                                                          03/31/20
                                                              Page Page
                                                                   2Page
                                                                     of 2 4PageID
                                                                           3ofof43 #: 13678




                  Counsel for the Government shall submit a letter to the court
                  providing a status update on Mr. Raniere’s ability to speak with
                  his counsel by no later than 3:00 pm on Monday, March 30,
                  2020.
         SO ORDERED.


         Dated:      Brooklyn, New York
                     March 27, 2020

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                 2
